DETAILED ACTION

Response to Amendment
The amendment to the claims filed on 26 April 2021 is entered.  

Rejoinder
Claims 1-3 and 6 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 4-5 and 8-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 24 August 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. 
Authorization for this examiner’s amendment was given in an interview with Tina Dorr on 29 April 2021.

The application has been amended as follows: 
1) Claim 1, third line, “a plurality of” has been deleted. 
2) Claim 1, last line, “a neutral polycarbonate” has been replaced with --- a polylactide ---
3) Claim 7 has been cancelled without prejudice thereto.
4) Claim 8, last line, “chemotherapeutic.” has been replaced with --- chemotherapeutic of claim 1. ---
5) Claim 9, lines 3-8, “a block copolymer comprising: a water-soluble block, 3a cationic block, and a cleavable linker, wherein the cleavable linker is connected to the water-soluble bock and the charged block.” has been replaced with --- the chemotherapeutic of claim 1. ---
6) Claim 16, first line, “a macromolecular chemotherapeutic” has been replaced with --- the macromolecular chemotherapeutic of claim 1 ---

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The closest prior art is US Patent Application 2014/0350077. This reference discloses block copolymers with a polyethylene glycol, a cationic polycarbonate block, and a block (i.e. an endcap) that is a neutral polycarbonate. See for example the structure between paragraphs [123] and [124], and also with an alternate ordering of the blocks see the last structure on page 7. However, the claimed invention 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756.  The examiner can normally be reached on Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/Brian Gulledge/Primary Examiner, Art Unit 1612